

THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
THE WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON UNLESS IT IS
REGISTERED UNDER THE ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.  THE WARRANT MAY NOT BE EXERCISED WITHIN THE UNITED STATES AND THE
SECURITIES MAY NOT BE DELIVERED WITHIN THE UNITED STATES UPON EXERCISE UNLESS
REGISTERED UNDER THE ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.  FOR A PERIOD OF AT LEAST SIX MONTHS FROM THE DATE OF THIS WARRANT,
IT MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS (OTHER
THAN DISTRIBUTORS) UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR ANY
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT IS AVAILABLE.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING SHARES OF THE ISSUER MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.
 
COMMON STOCK PURCHASE WARRANT
 
WHITE MOUNTAIN TITANIUM CORPORATION
(A NEVADA CORPORATION)


CERTIFICATE NUMBER:  C-002
117,500 WARRANTS



This certifies that for value received, Wei Lu or registered assigns (the
“Registered Owner”), is the owner of One hundred seventeen thousand five hundred
(117,500) common stock purchase warrants (the “Warrants”), each of which
Warrants entitles the Registered Owner to purchase at any time during the period
expiring at 5:00 P.M. Mountain Time on June 30, 2012, (the “Exercise Period”)
one fully paid and non-assessable share of common stock, par value $0.001 per
share (the “Common Stock”), of White Mountain Titanium Corporation, Inc., a
Nevada corporation (the “Company”), upon payment of Fifty Cents ($0.50) per
share (the “Exercise Price”); provided, however, that the number of shares of
the Common Stock purchasable upon exercise of each Warrant may be increased or
reduced and the Exercise Price adjusted in the event of certain contingencies
described below.


By acceptance of this Warrant Certificate, the Registered Owner agrees to the
following terms and conditions:


1.           Method of Exercise.


(a)           This Warrant may be exercised by delivery of this Warrant
Certificate and the duly completed and executed form of election to purchase
attached hereto setting forth the number of Warrants to be exercised, together
with either:


i.           A certified check or bank check payable to the order of, or bank
wire transfer to, the Company in the amount of the full Exercise Price of the
Common Stock being purchased;


ii.           Shares of Common Stock of the Company already owned by the
Registered Owner equal to the exercise price with the Common Stock valued at its
fair market value based on the closing bid quotation for such stock on the close
of business on the trading day last preceding the date of the exercise of this
Warrant, as reported by the OTC Bulletin Board, or if not reported by the OTC
Bulletin Board, then as determined by the Company through any other reliable
means of determination available on the close of business on the trading day
last preceding the date of such exercise;

 
 

--------------------------------------------------------------------------------

 
 
iii.           Warrants or other rights to purchase Common Stock valued at the
amount by which the closing bid quotations (as determined in accordance with
subsection 1(a)(ii) above) of the Common Stock subject to warrants or other
rights exceeds the exercise or purchase price provided on such warrants or
rights; or


iv.           Cancellation of debt owed by the Company to the Registered Owner,
including debt incurred for professional services rendered, employment
relationships, or otherwise, upon presentation of an invoice for services
provided to the Company.


(b)           Upon receipt of this Warrant Certificate with the exercise form
duly executed, together with payment in full of the aggregate Exercise Price of
the shares of Common Stock to be purchased, the Company shall make deliver of
certificates evidencing the total number of shares of Common Stock issuable upon
such exercise, in such names and denominations as are required for delivery to,
or in accordance with the instructions of the Registered Owner.  Such Common
Stock certificates shall be deemed to be issued, and the person to whom such
shares of Common Stock are issued of record shall be deemed to have become a
holder of record of such shares of Common Stock, as of the date of the surrender
of such Warrant Certificate and payment of the Exercise Price, whichever shall
last occur; provided, that if the books of the Company with respect to the
transfer of Common Stock are then closed, such shares shall be deemed to be
issued, and the person to whom such shares of Common Stock are issued of record
shall be deemed to have become a record holder of such shares, as of the date on
which such transfer books of the company shall next be open (whether before, on,
or after the expiration of the applicable Warrant Exercise Period).  If this
Warrant Certificate shall be surrendered for exercise within any period during
which the transfer books for the Company’s common stock or other securities
purchasable upon the exercise of Warrants are closed for any reason, the Company
shall not be required to make deliver of certificates for the securities
purchasable upon such exercise until the date of the reopening of said transfer
books.


(c)           Subject to subsection 1(b), if less than all the Warrants
evidenced by this Warrant Certificate are exercised upon a single occasion, a
new Warrant Certificate for the balance of the Warrants not so exercised shall
be issued and delivered to, or in accordance with transfer instructions properly
given by, the Registered Owner, until the expiration of the applicable Warrant
Exercise Period.


(d)           All Warrant Certificates surrendered upon exercise of Warrants
shall be canceled.


2.           Expiration of Warrant.  Upon the expiration of the Warrant Exercise
Period, each Warrant will, respectively, expire and become void and of no value.


3.           Taxes.  The Registered Owner shall pay all documentary, stamp or
similar taxes and other government charges that may be imposed with respect to
the issuance or transfer of the Warrants, or the issuance, transfer or delivery
of any shares of Common Stock upon the exercise of the Warrants.


4.           Mutilated or Missing Warrant Certificates.  If this Warrant
Certificate is mutilated, lost, stolen, or destroyed, the Company may, on such
terms as to indemnity or otherwise as it may in its discretion impose (which
shall, in the case of a mutilated Warrant Certificate, include the surrender
thereof), and upon receipt of evidence satisfactory to the Company of such
mutilation, loss, theft, or destruction, issue a substitute Warrant Certificate.
Applicants for substitute Warrant Certificates shall comply with any reasonable
regulations (and pay any reasonable charges) prescribed by the Company.

 
2

--------------------------------------------------------------------------------

 


5.           Reservation of Shares.  For the purpose of enabling the Company to
satisfy its obligation to issue Common Stock upon the exercise the Warrants
represented by this Warrant Certificate, the Company shall at all times reserve
and keep available, free from preemptive rights, out of the aggregate of its
authorized but unissued Common Stock, the full number of shares which may be
issued upon the exercise of these Warrants; such shares of Common Stock shall
upon issuance be fully paid, nonassessable, and free from all taxes, liens,
charges, and security interests with respect to the issuance thereof.


6.           Adjustments.  If, prior to the exercise of these Warrants, the
Company shall have effected one or more stock split-ups, stock dividends or
other increases or reductions of the number of shares of its Common Stock
outstanding without receiving reasonable compensation therefor in money,
services, or property, the number of shares of Common Stock subject to the
Warrants shall, (i) if a net increase shall have been effected in the number of
outstanding shares of Common Stock, be proportionately increased, and the cash
consideration payable per share shall be proportionately reduced, and, (ii) if a
net reduction shall have been effected in the number of outstanding shares of
Common Stock, be proportionately reduced and the cash consideration payable per
share be proportionately increased.


 
7.
Notice to Registered Owners.

 
(a)           Upon any adjustment as described in Section 6 hereof, the Company
shall, within twenty (20) days thereafter, cause written notice setting forth
the details of such adjustment, the method of calculation, and the facts upon
which such calculation is based, to be given to the Registered Owner as of the
record date applicable thereto.


(b)           If the Company proposes to enter into any reorganization,
reclassification, sale of all or substantially all of its assets, consolidation,
merger, dissolution, liquidation, or winding up, the Company shall give notice
of such fact at least twenty (20) days prior to such action to the Registered
Owner, which notice shall set forth such facts and indicate the effect of such
action (to the extent such effect may be known at the date of such notice) on
the Exercise Price and the kind and amount of the shares or other securities and
property deliverable upon exercise of the Warrants.  Failure of the Company to
give notice shall not invalidate any corporate action taken by the Company.


8.           No Fractional Warrants or Shares.  The Company shall not be
required to issue fractions of Warrants upon the reissue of Warrants, any
adjustments as described in Section 6 hereof, or otherwise; but the Company in
lieu of issuing any such fractional interest, shall round up or down to the
nearest full Warrant.  If the total Warrants surrendered for exercise would
result in the issuance of a fractional share of Common Stock, the Company shall
not be required to issue a fractional share but rather the aggregate number of
shares issuable shall be rounded up or down to the nearest full share.


9.           Rights of Registered Owner.  The Registered Owner, as such, shall
not have any rights of a shareholder of the company, either at law or equity,
and the rights of the Registered Owner, as such, are limited to those rights
expressly provided in this Warrant Certificate. The Company may treat the
Registered Owner in respect of any Warrant Certificate as the absolute owner
thereof for all purposes notwithstanding any notice to the contrary.


 
3

--------------------------------------------------------------------------------

 

10.           Transfer and Assignment.  Subject to the terms hereof, this
Warrant Certificate shall be freely transferable and assignable, in whole or in
part, by the Registered Owner.  Any permitted transfer or assignment shall be
effected by the Registered Owner (i) completing and executing the form of
assignment at the end hereof and (ii) surrendering this Warrant Certificate with
such duly completed and executed assignment form for cancellation, accompanied
by funds sufficient to pay any transfer tax, at the principal executive office
of the Company; whereupon the Company shall issue, in the name or names
specified by the Holder (including the Holder) a new Warrant Certificate or
Certificates of like tenor with appropriate legends restricting transfer under
the Securities Act of 1933, as amended (the “Act”) and representing in the
aggregate rights to purchase the same number of Shares as are purchasable
hereunder.  Prior to due presentment for transfer or assignment hereof, the
Company may treat the Registered Owner as the absolute owner hereof and of each
Warrant represented hereby (notwithstanding any notations of ownership or
writing hereon made by anyone other than a duly authorized officer of the
Company) for all purposes and shall not be affected by any notice to the
contrary.


11.           Exchange of Warrant Certificate.  This Warrant Certificate, when
surrendered at the principal executive office of the Company by the Registered
Owner in person or by attorney duly authorized in writing, may be exchanged for
any other Warrant Certificate of different denominations, of like tenor and
representing in the aggregate the right to purchase a like number of shares.


12.           Compliance with Securities Laws.  This Warrant may not be
exercised or sold, transferred, assigned, or otherwise disposed of at any time
by the Registered Owner unless the transaction is registered under the Act or,
in the opinion of the Company (which may in its discretion require the
Registered Owner to furnish it with an opinion of counsel in form and substance
satisfactory to it), such exercise, sale, transfer, assignment, or other
disposition does not require registration under the Act and a valid exemption is
available under applicable federal and state securities laws.


           IN WITNESS WHEREOF, the Company has caused this Warrant Certificate
to be duly executed by its officer thereunto duly authorized effective the 30th
day of June, 2009.


White Mountain Titanium Corporation
   
By
/s/ Michael P. Kurtanjek
 
Michael P. Kurtanjek, President

 
 
4

--------------------------------------------------------------------------------

 

EXERCISE FORM



The undersigned Registered Owner hereby irrevocably elects to exercise _______
Warrants represented by this Warrant Certificate, and to purchase the shares of
Common Stock of the Company issuable upon the exercise of such Warrants, and
requests that certificates for such shares shall be issued in the name of:


________________________________
________________________________
________________________________
________________________________
(Please print or type name and address)


and be delivered to:
________________________________
________________________________
________________________________
________________________________
(Please print or type name and address)


Please insert social security or other identifying
number:  _______________________
 
And, if such number of Warrants shall not be all of the Warrants evidenced by
the Warrant Certificate, that a new Warrant Certificate for the balance of such
Warrants be registered in the name of and delivered to, the Registered Owner at
the address stated below.


 IMPORTANT: The name of the person exercising this Warrant must correspond with
the name of the Registered Owner written on the face of this Warrant Certificate
in every particular, without alteration or any change whatever, unless it has
been assigned by completing the Assignment form below.


Dated: ________________  , 20___
 
____________________________________
   
Signature of Registered Owner
   
____________________________________
   
____________________________________
   
____________________________________
   
(Please Print Address)


 
5

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:


________________________________
________________________________
________________________________
________________________________
(Please print or type name and address)


Please insert social security or other identifying number:
_______________________
 
________________ of the Warrants represented by this Warrant Certificate, and
hereby irrevocably constitutes and appoints any officer of the Company or its
transfer agent and registrar as lawful Attorney to transfer this Warrant
Certificate on the books of the Company, with full power of substitution in the
premises.


Dated:  ________________ , 20___
 
____________________________________
   
Signature of Registered Owner

 
 
6

--------------------------------------------------------------------------------

 